DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 & 04/20/21 has been considered by the examiner.


Election/Restrictions
Applicant’s election without traverse of invention group l (i.e. corresponding to claims 1-5 and 11-15)  in the reply filed on 12/29/21 is acknowledged.

Claims 6-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US Patent Publication 2017/0163607 herein after referenced as Skuratovich) in view of Singh et al. (US Patent Publication 2019/0373525 herein after referenced as Singh).

Regarding claim 1, Skuratovich discloses:
An electronic device connected to a first communication network, comprising: a communication module comprising communication circuitry; a processor operatively connected to the communication module; and a memory operatively connected to the (Skuratovich, Fig. 3 & [0102] discloses the user device (i.e. reads on electronic device) is a computer device which can take on a number of forms such as a desktop or laptop computer device, mobile phone, etc. and the user device comprises a processor and components which are connected to the processor and a memory and a network interface and the user device connects to the network (i.e. reads on first communication network) via its network interface (i.e. reads on communication module) so that the processor can transmit and receive data to / from the network and the network interface may be a wired interface such as ethernet, firewire, etc. or a wireless interface such as Wi-Fi, Bluetooth, etc.; Skuratovich, [0260] discloses the user terminals may include a computer-readable medium that may be configured to maintain instructions that cause the user terminals and more particularly the operating system and associated hardware to perform the operations).
transmit a message requesting a call connection through a first transmission protocol to an external electronic device using the communication module; (Skuratovich, Fig. 5C & [0168] discloses the first request (i.e. indicates obviousness of a message requesting a call connection) sent from the client (i.e. reads on electronic device) to the call controller (i.e. reads on external electronic device) is transmitted in direct response to a call establishment instruction (i.e. reads on requesting a call connection) received by the initiating client from the caller; Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP (i.e. reads on first transmission protocol) and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0195] discloses call signaling is always attempted using UDP initially.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the first request for call establishment from the client electronic device is sent to an external call controller electronic device via a UDP transport protocol).
receive a provisional response message for the request through the first transmission protocol from the external electronic device using the communication module; (Skuratovich, Fig. 5C & [0168] discloses the call controller (i.e. reads on external electronic device) transmitting a response (i.e. indicates obviousness of a provisional response message) to the caller client (i.e. reads on electronic device); Skuratovich, [0216] discloses the fact that a provisional acknowledgement (i.e. reads on provisional response message) has been received means the client can be sure that at least one of its UDP (i.e. indicates obviousness of provisional response message through the first transmission protocol) requests has been received at the call control but that does not guarantee that a full non provisional response will make it from the call controller to the client as the full response is also being sent by the call controller using unreliable UDP and the extended timer therefore provides a fail-safe since and if the extended timer expires, the client will re-sent a copy of the request via HTTPs which will in turn cause the controller to fall back to HTTPs and resend its final response via HTTPS such that its arrival is guaranteed at the client due to TCP’s built-in retry mechanisms; Skuratovich, [0187] discloses respond with the same response that it would have sent over UDP; Skuratovich, [0198] discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable; Skuratovich, Fig. 3 & [0102] discloses the user device connects to the network via its network interface so that the processor can transmit and receive data to / from the network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the client electronic device receives a provisional response from the external call controller electronic device via the first UDP transport protocol through the network interface).  
(Skuratovich, [0216] discloses the fact that a provisional acknowledgement has been received (i.e. reads on for the received provisional response message) means the client can be sure that at least one of its UDP requests has been received at the call control but that does not guarantee that a full non provisional response will make it from the call controller to the client as the full response is also being sent by the call controller using unreliable UDP and the extended timer therefore provides a fail-safe since and if the extended timer expires, the client will re-sent a copy of the request (i.e. reads on transmit a response message) via HTTPs (i.e. reads on second transmission protocol) which will in turn cause the controller to fall back to HTTPs and resend its final response via HTTPS such that its arrival is guaranteed at the client due to TCP’s built-in retry mechanisms; Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0197]-[0198] discloses fast protocol fallback based on provisional responses and discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable; Skuratovich, Fig. 3 & [0102] discloses the user device connects to the network via its network interface so that the processor can transmit and receive data to / from the network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the copy of the request is in response to the provisional acknowledgment message wherein the copy of the request is transmitted via a second HTTPS or TCP transmission protocol).
	Skuratovich discloses a system that performs a fallback operation from a first connection to a second connection when a first connection is not supported but fails to explicitly disclose that said second connection and corresponding voice call is established in a second network and therefore fails to disclose “connect to a second communication network using the communication module based on the call connection not being supported by the first communication network; and perform the call connection using the connected second communication network.”
	In a related field of endeavor, Singh discloses:
connect to a second communication network using the communication module based on the call connection not being supported by the first communication network; and perform the call connection using the connected second communication network (Singh, [0110]-[0111] discloses the UE may determine that the MP-TCP connection is not successful (i.e. reads on connection not being supported) via non-cellular network (i.e. reads on first communication network) where the UE may initially establish the MP-TCP connection but may fail to transfer the data via the non-cellular network because of poor network connection performance and discloses the UE may establish the MP-TCP connection via the cellular network (i.e. reads on second communication network) and the establishing the MP-TCP connection via the cellular network may include merely redirecting the data via the cellular network according to the MP-TCP connection previously established via the non-cellular network; Singh, [0072]-[0074] discloses the UE may determine whether a performance threshold is satisfied for the non-cellular communication session and the supported voice call (i.e. indicates obviousness of a call connection) and discloses if the performance threshold is not satisfied (i.e. indicates obviousness that the call connection is not supported by the first communication network at the necessary performance threshold necessary for supporting the voice call), then the UE may in response transition the cellular radio to an online state and may use the cellular radio to establish a cellular communication session (i.e. indicates obviousness of perform the call connection using the connected second communication network) with the IMS layer via the base station and discloses the UE may determine whether the cellular network supports voice over IP VoIP calls and the UE may determine whether the connection quality of the cellular connection is sufficient to support a voice call; Singh, Fig. 5 & the UE may perform a voice call via a non-cellular network and may use a non-cellular radio to establish a non-cellular session with the IMS service layer via the access point;  Singh, [0086]-[0087] discloses a transport layer manager may provide transport layer metrics such as real-time transport protocol RTP metrics and discloses the RAT manager may receive performance metrics such as those discussed above from the cellular manager, the WLAN manager and the transport layer manager and may perform the determinations based on the received metrics and provide control instructions to perform the handover from the non-cellular network to the cellular network; Singh, [0090] discloses the backhaul detection may allow the UE to determine when a backhaul connection of a network such as the non-cellular network is not functioning properly which may be used by the RAT manager in deciding to transition communication traffic to a different RAT such as the cellular network; Singh, [0095] discloses the backhaul detection module may indicate to the configuration manager that the backhaul connection of the non-cellular network is not functioning or is performing below a minimum specified performance threshold and this data may be valuable to the RAT when selecting a preferred link because the connection metrics reported by the WLAN manager may indicate aa strong connection between the UE and the AP but a communication session via the non-cellular network may nevertheless be unusable due to failure at the backhaul; Singh, [0042] discloses the UE may be configured to communicate over the transmission medium using any of various radio access technologies RATs or wireless communication technologies such as GSM, UMTS, LTE, etc.; Singh, [0052] discloses an evolved packet data gateway.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE electronic device makes a determination based on various metrics to determine whether a first non-cellular network is able to support a service such as a voice call and connects to a second cellular network when the first non-cellular network does not support the voice call and performs the voice call via the second communication network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Skuratovich to incorporate the teachings of Singh for the purpose of providing the 

The electronic device of claim 1, wherein the first transmission protocol includes a user datagram protocol (UDP), and the second transmission protocol includes a transmission control protocol (TCP) (Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0198] discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable).
Regarding claim 4, Skuratovich in view of Singh discloses:
The electronic device of claim 3, wherein the second transmission protocol is used to transmit the response message regardless of a size for the response message (Skuratovich, [0178]-[0181] discloses in the event that: and discloses the UDP is not available and discloses any message cannot be compressed to fit into a single UDP packet the system falls back to a non-preferred protocol for signaling for example and discloses TCP such as HTTP/TCP).
Regarding claim 11, Skuratovich discloses:
(Skuratovich, Fig. 3 & [0102] discloses the user device (i.e. reads on electronic device) is a computer device which can take on a number of forms such as a desktop or laptop computer device, mobile phone, etc. and the user device comprises a processor and components which are connected to the processor and a memory and a network interface and the user device connects to the network (i.e. reads on first communication network) via its network interface (i.e. reads on communication module) so that the processor can transmit and receive data to / from the network and the network interface may be a wired interface such as ethernet, firewire, etc. or a wireless interface such as Wi-Fi, Bluetooth, etc.; Skuratovich, [0260] discloses the user terminals may include a computer-readable medium that may be configured to maintain instructions that cause the user terminals and more particularly the operating system and associated hardware to perform the operations).
transmitting a message requesting a call connection to an external electronic device using a first transmission protocol; (Skuratovich, Fig. 5C & [0168] discloses the first request (i.e. indicates obviousness of a message requesting a call connection) sent from the client (i.e. reads on electronic device) to the call controller (i.e. reads on external electronic device) is transmitted in direct response to a call establishment instruction (i.e. reads on requesting a call connection) received by the initiating client from the caller; Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP (i.e. reads on first transmission protocol) and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0195] discloses call signaling is always attempted using UDP initially.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the first request for call establishment from the client electronic device is sent to an external call controller electronic device via a UDP transport protocol).
receiving a provisional response message for the request from the external electronic device using the first transmission protocol; (Skuratovich, Fig. 5C & [0168] discloses the call controller (i.e. reads on external electronic device) transmitting a response (i.e. indicates obviousness of a provisional response message) to the caller client (i.e. reads on electronic device); Skuratovich, [0216] discloses the fact that a provisional acknowledgement (i.e. reads on provisional response message) has been received means the client can be sure that at least one of its UDP (i.e. indicates obviousness of provisional response message through the first transmission protocol) requests has been received at the call control but that does not guarantee that a full non provisional response will make it from the call controller to the client as the full response is also being sent by the call controller using unreliable UDP and the extended timer therefore provides a fail-safe since and if the extended timer expires, the client will re-sent a copy of the request via HTTPs which will in turn cause the controller to fall back to HTTPs and resend its final response via HTTPS such that its arrival is guaranteed at the client due to TCP’s built-in retry mechanisms; Skuratovich, [0187] discloses respond with the same response that it would have sent over UDP; Skuratovich, [0198] discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable; Skuratovich, Fig. 3 & [0102] discloses the user device connects to the network via its network interface so that the processor can transmit and receive data to / from the network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the client electronic device receives a provisional response from the external call controller electronic device via the first UDP transport protocol through the network interface).  
(Skuratovich, [0216] discloses the fact that a provisional acknowledgement has been received (i.e. reads on for the received provisional response message) means the client can be sure that at least one of its UDP requests has been received at the call control but that does not guarantee that a full non provisional response will make it from the call controller to the client as the full response is also being sent by the call controller using unreliable UDP and the extended timer therefore provides a fail-safe since and if the extended timer expires, the client will re-sent a copy of the request (i.e. reads on transmit a response message) via HTTPs (i.e. reads on second transmission protocol) which will in turn cause the controller to fall back to HTTPs and resend its final response via HTTPS such that its arrival is guaranteed at the client due to TCP’s built-in retry mechanisms; Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0197]-[0198] discloses fast protocol fallback based on provisional responses and discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable; Skuratovich, Fig. 3 & [0102] discloses the user device connects to the network via its network interface so that the processor can transmit and receive data to / from the network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the copy of the request is in response to the provisional acknowledgment message wherein the copy of the request is transmitted via a second HTTPS or TCP transmission protocol).
“connecting to a second communication network based on the call connection not being supported by the first communication network;” and “performing the call connection using the connected second communication network.”
In a related field of endeavor, Singh discloses:
connecting to a second communication network based on the call connection not being supported by the first communication network; and performing the call connection using the connected second communication network (Singh, [0110]-[0111] discloses the UE may determine that the MP-TCP connection is not successful (i.e. reads on connection not being supported) via non-cellular network (i.e. reads on first communication network) where the UE may initially establish the MP-TCP connection but may fail to transfer the data via the non-cellular network because of poor network connection performance and discloses the UE may establish the MP-TCP connection via the cellular network (i.e. reads on second communication network) and the establishing the MP-TCP connection via the cellular network may include merely redirecting the data via the cellular network according to the MP-TCP connection previously established via the non-cellular network; Singh, [0072]-[0074] discloses the UE may determine whether a performance threshold is satisfied for the non-cellular communication session and the supported voice call (i.e. indicates obviousness of a call connection) and discloses if the performance threshold is not satisfied (i.e. indicates obviousness that the call connection is not supported by the first communication network at the necessary performance threshold necessary for supporting the voice call), then the UE may in response transition the cellular radio to an online state and may use the cellular radio to establish a cellular communication session (i.e. indicates obviousness of perform the call connection using the connected second communication network) with the IMS layer via the base station and discloses the UE may determine whether the cellular network supports voice over IP VoIP calls and the UE may determine whether the connection quality of the cellular connection is sufficient to support a voice call; Singh, Fig. 5 & the UE may perform a voice call via a non-cellular network and may use a non-cellular radio to establish a non-cellular session with the IMS service layer via the access point;  Singh, [0086]-[0087] discloses a transport layer manager may provide transport layer metrics such as real-time transport protocol RTP metrics and discloses the RAT manager may receive performance metrics such as those discussed above from the cellular manager, the WLAN manager and the transport layer manager and may perform the determinations based on the received metrics and provide control instructions to perform the handover from the non-cellular network to the cellular network; Singh, [0090] discloses the backhaul detection may allow the UE to determine when a backhaul connection of a network such as the non-cellular network is not functioning properly which may be used by the RAT manager in deciding to transition communication traffic to a different RAT such as the cellular network; Singh, [0095] discloses the backhaul detection module may indicate to the configuration manager that the backhaul connection of the non-cellular network is not functioning or is performing below a minimum specified performance threshold and this data may be valuable to the RAT when selecting a preferred link because the connection metrics reported by the WLAN manager may indicate aa strong connection between the UE and the AP but a communication session via the non-cellular network may nevertheless be unusable due to failure at the backhaul; Singh, [0042] discloses the UE may be configured to communicate over the transmission medium using any of various radio access technologies RATs or wireless communication technologies such as GSM, UMTS, LTE, etc.; Singh, [0052] discloses an evolved packet data gateway.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE electronic device makes a determination based on various metrics to determine whether a first non-cellular network is able to support a service such as a voice call and connects to a second cellular network when the first non-cellular network does not support the voice call and performs the voice call via the second communication network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Skuratovich to incorporate the teachings of Singh for the purpose of providing the system with a means to continue to receive service via an alternate network when a current network is unable to provide said service (Singh, [0072]-[0074] & [0110]-[0111]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to 
Regarding claim 13, Skuratovich in view of Singh discloses:
The method of claim 11, wherein the first transmission protocol includes a user datagram protocol (UDP), and the second transmission protocol includes a transmission control protocol (TCP) (Skuratovich, [0073] discloses the communication event establishment request is transmitted using a connectionless transport protocol such as UDP and in the case that a connectionless transport protocol cannot be used for some reason, the request is sent via an unsecured transport layer connection such as using a connection oriented transport protocol via a TCP connection or unsecured HTTP connection; Skuratovich, [0198] discloses if a provisional response is received in this short time interval, the initiating device provisionally concludes that UDP is viable and continues with UDP and a third level of robustness which is effectively a fail-safe mechanism ensures that the initiating device can still fallback to reliable TCP in a reasonably fashion in that event, should it transpire that UDP is not viable).
Regarding claim 14, Skuratovich in view of Singh discloses:
The method of claim 13, wherein the second transmission protocol is used to transmit the response message regardless of a size for the response message (Skuratovich, [0178]-[0181] discloses in the event that: and discloses the UDP is not available and discloses any message cannot be compressed to fit into a single UDP packet the system falls back to a non-preferred protocol for signaling for example and discloses TCP such as HTTP/TCP).


Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US Patent Publication 2017/0163607 herein after referenced as Skuratovich) in view of Singh et al. (US Patent Publication 2019/0373525 herein after .  

Regarding claim 2 and claim 12, Skuratovich in view of Singh discloses:
The electronic device of claim 1 (see claim 1) and The method of claim 11 (see claim 11).  Skuratovich in view of Singh discloses a UE performing a switching operation from one connection to another but fails to explicitly disclose that the response message includes a network complete indication and therefore fails to disclose “wherein the response message to be transmitted using the second transmission protocol further includes information indicating that the electronic device has completed communication network switching.”
	In a related field of endeavor, Xu discloses:
wherein the response message to be transmitted using the second transmission protocol further includes information indicating that the electronic device has completed communication network switching (Xu, [0146] discloses after the UE switches from the first DBS to the second DBS, that is after the first CBS receives an RRC reconfiguration complete response message that is returned by the UE after the UE completes the switching according to the second RRC reconfiguration instruction, the first CBS sends a second resources release indication to the first DBS; Xu, Fig. 1A & [0003] discloses a control base station CBS and a data base station DBS; Xu, [0156] discloses after receiving the RRC reconfiguration instruction sent by C, the UE switches from A to B according to the instruction and sends an RRC reconfiguration complete response message to C).
.  


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US Patent Publication 2017/0163607 herein after referenced as Skuratovich) in view of Singh et al. (US Patent Publication 2019/0373525 herein after referenced as Singh) and further in view of Sahin et al. (US Patent Publication 2019/0320351 herein after referenced as Sahin).  

Regarding claim 5 and claim 15, Skuratovich in view of Singh discloses:
The electronic device of claim 1 and The method of claim 11, (Singh, [0042] discloses the UE may be configured to communicate over the transmission medium using any of various radio access technologies RATs or wireless communication technologies such as GSM, UMTS, LTE, etc.; Singh, [0052] discloses an evolved packet data gateway).
Skuratovich in view of Singh discloses transferring from one network to another different network but fails to explicitly disclose a 5G network and therefore fails to disclose “wherein the first communication network includes a fifth generation (5G) network”.
In a related field of endeavor, Sahin discloses:
wherein the first communication network includes a fifth generation (5G) network (Sahin, [0064]-[0065] discloses EPS fallback for IMS voice session signaling flow can be implemented and discloses a TCP transport protocol for use when establishing an MT IMS voice session towards this UE in the associated first wireless network such as a 5G access network; Sahin, [0029] discloses the first network notifies the user equipment to switchover and fall back to signaling over the second wireless network such as 4G network or EPS to continue establishing eth communication session; Sahin, [0005] discloses according to 3GPP TS 23.501 Section 5.16.3, in order to support various deployment scenarios for obtaining IMS voice service, a serving PLMN over 3GPP access in 5G system 5GS may provide IMS voice over PS session in New Radio NR connected to 5G core 5GC via handover procedure to Evolved Packet System EPS via handover to E-UTRA connected to 5GC or via redirection to EPS).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Skuratovich in view of Singh to incorporate the teachings of Sahin for the purpose of providing the system with a means to support various deployment scenarios (Sahin, [0005]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transferring from a current connection to a new connection as taught by Skuratovich) with another known element and comparable device utilizing a known technique (i.e. performing a process of transferring from a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645